DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on April 27, 2022 are entered into the file. Currently, claim 1 is amended; claims 3 and 4 are canceled; claim 11 is new; resulting in claims 1, 2, and 5-11 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoda et al. (JP 2007-254768, previously cited) in view of Suetsuna et al. (US 2017/0209924, previously cited).
Regarding claim 1, Iyoda et al. teaches a soft magnetic metal powder having coated particles, each including a spherical iron powder particle (1; soft magnetic metal particle including Fe, [0035]), wherein a surface of the iron powder particle is covered by a coating part comprising a coating layer (2; first coating part) and a ferrite layer (4; second coating part) (see Fig. 4 below). Iyoda et al. further teaches the coating layer including silicon oxide as a main component and the ferrite layer including oxides of Fe as a main component ([0042], [0045]-[0046]).

    PNG
    media_image1.png
    247
    366
    media_image1.png
    Greyscale

Fig. 4 in Iyoda et al. (JP 2007-254768) showing soft magnetic powder material having a coating layer (2) and a ferrite layer (4).

Iyoda et al. teaches arranging the coating layer and ferrite layer in this order so as to prevent mutual diffusion between the iron powder particles and the ferrite layer, thus enabling improved electrical resistance and magnetic performance of the magnetic powder and dust core ([0010]-[0016]). As such, Iyoda et al. teaches the same structural limitations of the soft magnetic metal particle with first and second coating parts as the instant application, and further teaches the same rationale for including the first and second coating parts, which is to maintain a high resistivity of the coated particle by preventing diffusion of iron from the core particle to the insulating coating (see paragraphs [0010], [0060] of the as-filed specification). Although Iyoda et al. teaches the first and second coating parts of the claimed coating part, the reference does not expressly teach the soft magnetic metal powder having a third coating part as claimed.
However, in the analogous art of insulated magnetic metal powders for magnetic core applications, Suetsuna et al. teaches a flaky magnetic metal powder (10; soft magnetic metal powder, [0002]-[0005], [0010]-[0012], [0050], [0167]-[0168]) having magnetic metal particles (2; soft magnetic metal particles, [0037]), wherein a surface of the magnetic metal particle is covered by a coating layer (14; third coating part, Fig. 7B). Suetsuna et al. teaches that the coating layer may include an oxide of Si and has a thickness in the range of 0.1 nm to 1 µm in order to enhance the thermal stability, oxidation resistance, and electrical resistance of the flaky magnetic metal particles while maintaining desirable magnetic properties such as saturation magnetization, magnetic permeability, low coercivity and hysteresis and eddy current losses ([0081]-[0083]). Suetsuna et al. further teaches the coating layer having small magnetic metal particles (4; soft magnetic metal fine particles) provided on the interior thereof in order to enhance the thermal stability, mechanical characteristics such as strength and toughness, and magnetic characteristics of the magnetic metal particles (Fig. 7B, [0047], [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Iyoda et al. by including a third coating part having a composition and thickness as claimed and having a soft magnetic metal fine particle existing therein, as taught by Suetstuna et al., in order to improve the thermal stability, oxidation and electrical resistance, and mechanical and magnetic characteristics of the soft magnetic metal powder. Furthermore, Suetsuna et al. teaches that the third coating part has a thickness in the range of 0.1 nm to 1 µm, which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 2, Iyoda et al. in view of Suetsuna et al. teaches all of the limitations of claim 1 above, and Iyoda et al. further teaches a ferrite layer (4; second coating part, Fig. 4) formed from ferrite powder particles (3) which contain iron (III) oxide (Fe2O3) as a main component [0045]. Therefore, since Iyoda et al. teaches the ferrite layer comprising trivalent iron oxide in the form of Fe2O3 and does not disclose the presence of any other forms of iron oxide, the reference meets the limitation reciting “wherein a ratio of trivalent Fe atoms is 50% or more among Fe atoms of oxides of Fe in the second coating part”.
Regarding claims 5 and 6, Iyoda et al. in view of Suetsuna et al. teaches all of the limitations of claims 1 and 2 above, and while Iyoda et al. does not expressly teach an aspect ratio of the soft magnetic metal fine particle, Suetsuna et al. further teaches an average aspect ratio of the magnetic metal particles (2; soft magnetic metal particles) being between 5 and 10000 in order to increase the magnetic permeability and decrease the ferromagnetic resonance loss [0043]. Suetsuna et al. further teaches arranging the small magnetic metal particles (4; soft magnetic metal fine particles) in one direction on the flat surface (6) of the magnetic metal particles in order to impart magnetic anisotropy to achieve high magnetic permeability and low losses ([0047], [0050]). Suetsuna et al. further teaches decreasing the thickness or increasing the aspect ratio of the flaky magnetic metal particles (10; soft magnetic metal powder) in order to achieve a single domain structure, thus decreasing coercivity and hysteresis loss [0050].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Iyoda et al. and Suetsuna et al. by setting an aspect ratio of the soft magnetic metal fine particles within the claimed range, as suggested by Suetsuna et al., in order to enable improved magnetic properties such as magnetic anisotropy, magnetic permeability, coercivity, and hysteresis loss.
Regarding claim 8, Iyoda et al. in view of Suetsuna et al. teaches all of the limitations of claim 1 above, and Iyoda et al. further teaches that the iron powder particle is amorphous [0025].
Regarding claims 9 and 10, Iyoda et al. in view of Suetsuna et al. teaches all of the limitations of claim 1 above, and Iyoda et al. further teaches a dust core constituted by the soft magnetic metal powder and a magnetic component comprising the dust core ([0004], [0037]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iyoda et al. (JP 2007-254768, previously cited) in view of Suetsuna et al. (US 2017/0209924, previously cited) as applied to claim 1 above, and further in view of Toyoda et al. (US 2006/0216507, previously cited).
Regarding claim 7, Iyoda et al. in view of Suetsuna et al. teaches all of the limitations of claim 1 above but does not expressly teach an average crystallite size of a crystalline region of the soft magnetic metal particle. However, in the analogous art of soft magnetic metal powders used for dust cores, Toyoda et al. teaches a soft magnetic material containing a metal magnetic powder (10) formed from crystals (1) having an average size of 8 nm, 21 nm, 29 nm, or 39 nm (Abstract, Table 1). Toyoda et al further discloses several additional crystal sizes in Table 1. Moreover, Toyoda et al. teaches the motivation for the desired average crystal size to be to reduce distortion within the metal magnetic particles, thus providing a soft magnetic material having high permeability ([0010], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal particle disclosed by Iyoda et al. in view of Suetsuna et al. to include a crystalline region with crystallites having an average size within the claimed range, as taught by Toyoda et al., in order to enable the soft magnetic metal powder to have high magnetic permeability by preventing distortion within the material. Furthermore, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iyoda et al. (JP 2007-254768, previously cited) in view of Suetsuna et al. (US 2017/0209924, previously cited) as applied to claim 1 above, and further in view of Otsuka et al. (US 2014/0138570, previously cited).
Regarding claim 11, Iyoda et al. in view of Suetsuna et al. teaches all of the limitations of claim 1 above. Although Suetsuna et al. teaches arranging the small magnetic metal particles in one dimension on the surface of the magnetic metal particles in order to increase magnetic anisotropy (Figs. 1D, 7A; [0034], [0050]), the combination of references does not expressly teach two dimensions of the soft magnetic metal fine particle being oriented with respect to the dimensions of the soft magnetic metal particles.
However, in the analogous art of insulation-coated particles for magnetic cores, Otsuka et al. teaches the soft magnetic metal fine particle having a short diameter direction (SD) which is approximately parallel to a radial direction (RD) of the core particle and a long diameter direction (LD) which is approximately parallel to a circumference direction (CD) of the core particle (see annotated Fig. 1 below).

    PNG
    media_image2.png
    583
    496
    media_image2.png
    Greyscale

Fig. 1 of Otsuka et al. (US 2014/0138570) annotated to show a short diameter direction (SD) and long diameter direction (LD) of a coating particle (40) which are parallel to a radial direction (RD) and circumference direction (CD) of the core particle (3).

Otsuka et al. further teaches that the soft metal magnetic fine particles are deformed along the surface of the soft magnetic metal particle during processing, such that the fine particles may take on an elongated shape rather than the circular shape shown in Fig. 1 ([0107], [0110]). Otsuka et al. further teaches that compressing the fine particles in this way enables the fine particles to be uniformly distributed to cover the core particles and to be more firmly bonded to the core particle to prevent detachment ([0107]-[0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Iyoda et al. in view of Suetsuna et al. by forming the soft magnetic metal fine particles with the claimed orientation with respect to the soft magnetic metal particle in order to enable uniform distribution and firm bonding to prevent detachment of the fine particle, as taught by Otsuka et al.

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1, 2, and 5-10 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by Applicant’s amendments to claim 1 in the response filed April 27, 2022.

Response-Double Patenting
The terminal disclaimer filed on April 27, 2022 has been approved, and the previous double patenting rejections over copending Application 16/296,367 are withdrawn.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments filed April 27, 2022, see pages 4-7, have been fully considered but they are not persuasive. Additionally, Applicants’ Declaration filed on April 27, 2022 is acknowledged and entered.
With respect to the combination of Iyoda et al. and Suetsuna et al., the Applicant argues on page 2 of the Declaration and pages 5-6 of the remarks that the references are not combinable in the manner suggested by the Office Action and that there would have been to reason to modify Iyoda et al. to include a third coating layer having the dimensions of the coating layer in Suetsuna et al.
This argument is not persuasive. On page 6 of the remarks, after presenting an explanation of the allegations of unexpected results, the Applicant submits the following conclusion:

    PNG
    media_image3.png
    153
    637
    media_image3.png
    Greyscale

The Applicant appears to be arguing that the alleged unexpected results render the prior art references uncombinable. This line of reasoning is flawed. Although a persuasive showing of unexpected results may be sufficient to rebut a prima facie case of obviousness under 35 U.S.C. 103 (see MPEP 716.02), a showing of data directed to the instant invention does not in any way indicate that the prior art references cannot be modified with one another. Therefore, it is not clear how Applicant’s conclusion that there “would have been no reason to modify Iyoda with Suetsuna in the manner suggested” can be drawn from the allegations of unexpected results presented in the remarks.
Nevertheless, as explained in the rejections above, one of ordinary skill in the art would have been motivated to include the coating layer containing small magnetic metal particles of Suetsuna et al. as a third coating part on the surface of the soft magnetic powder particles of Iyoda et al. in order to further increase the thermal stability, oxidation resistance, and electrical resistance of the powder via the electrically resistive coating layer materials and to enhance the mechanical characteristics such as strength and toughness of the powder via the small magnetic metal particles ([0047], [0081]). The addition of a third coating layer having high electrical resistance is consistent with the objective of Iyoda et al., which is to suppress the formation of a non-magnetic substance having low electrical resistance and low magnetic permeability at the interface between the iron powder particles ([0009], [0018]). The Applicant has not provided any further reasoning or explanation to support the assertion that the references are not combinable, thus the arguments are not persuasive.

With respect to the allegations of unexpected results, the Applicant submits that the claimed thickness of the third coating part, i.e., 5 nm or more and 200 nm or less, produces unexpected results with respect to the magnetic permeability and the withstand voltage. 
This argument is not persuasive. The claims as written are significantly broader than the data relied upon such that the claimed invention is not commensurate in scope with the alleged unexpected results. See MPEP 716.02(d). Although the data of Tables 5 and A are sufficient to show that the trend in magnetic permeability and withstand voltage is achieved regardless of the composition and crystal type of the soft magnetic metal particle, the data is not sufficient to conclude that the alleged unexpected results would similarly be achieved for all materials of the third coating part encompassed by the claim, for all compositions or aspect ratios of the soft magnetic metal fine particle, or for all particle sizes of the soft magnetic metal particle. A detailed discussion is presented below regarding the differences in scope between the claimed invention and the alleged unexpected results based on the data provided in Table 5 of the instant specification and Table A of the Declaration filed April 27, 2022.

With respect to the third coating part material, independent claim 1 broadly recites a limitation on the third coating part material, wherein “the third coating part includes an oxide of at least one element selected from the group consisting of P, Si, Bi, and Zn”. The scope of this limitation encompasses a large number of different materials having a wide variety of properties. However, as noted by the Applicant on pages 5-6 of the remarks, the coating material of the third coating part in the Examples of Tables 5 and A are all oxide glasses. Specifically, the third coating part material in each of the Examples is selected from P2O5-ZnO-R2O-Al2O3, BaO-ZnO-B2O3-SiO2-Al2O3, or Bi2O3-ZnO-B2O3-SiO2.
Given that Tables 5 and A only show three specific oxide glass materials, it is not clear from the data provided whether the alleged unexpected results would be achieved for each and every coating part material encompassed by the claim. For example, the present data is not sufficient to support the conclusion that a third coating part composed entirely of silicon oxide (SiO2), or a third coating part composed of a mixture of oxides of Fe with small amounts of oxides of Si and/or Zn, would also achieve the alleged unexpected results, despite these compositions falling within the scope of the claim. In order to conclude that similar results would be obtained for all third coating part materials within the scope of the generic claim, an adequate number of species from each genus must be tested over the claimed coating part thickness range. See MPEP 716.02(d)(I).

With respect to the soft magnetic metal fine particle aspect ratio, although dependent claims 5 and 6 broadly recite that an aspect ratio of the soft magnetic metal fine particle is 1:2 to 1:10000, independent claim 1 is silent to an aspect ratio of the fine particle. As noted in paragraph [0110] of the as-filed specification, the aspect ratio of the soft magnetic metal fine particle appears to affect the magnetic permeability of a dust core formed from the soft magnetic metal powder (see Tables 3-4); however, the data provided in Tables 5 and A only show Examples wherein the soft magnetic metal fine particle has an aspect ratio of 1:2. Therefore, it is not clear from the data provided whether the alleged unexpected results are achieved when the soft magnetic metal fine particle has any aspect ratio, or if only certain aspect ratios are suitable for achieving the desired balance of magnetic permeability and withstand voltage. 

With respect to the soft magnetic metal fine particle composition, the independent claim also does not recite a specific composition of the soft magnetic metal fine particle. The data of Tables 5 and A demonstrate that the alleged unexpected results are achieved when the soft magnetic metal fine particle has a composition of Fe or Fe70Co30 but does not provide any exemplary soft magnetic metal fine particle compositions that do not include Fe. Absent further evidence that the alleged improvements are necessarily achieved with a soft magnetic metal fine particle made of any soft magnetic metal material, the independent claim must be limited to wherein the soft magnetic metal fine particle includes Fe.

With respect to the average particle size of the soft magnetic metal particles, independent claim 1 does not recite any limitations of the average particle size (D50) of the soft magnetic metal particles. As noted in paragraph [0023] of the as-filed specification, the average particle size (D50) is set within the range of 0.3 to 100 µm so that sufficient moldability and predetermined magnetic properties can be maintained. Paragraph [0088] of the instant specification further discloses that the amount of the powder glass necessary for forming the third coating part having a predetermined thickness differs depending on the particle size of the soft magnetic metal particle to which the coating part is formed; however, the data provided in Tables 5 and A only show data for soft magnetic metal particles having average particle sizes (D50) of 20 to 25 µm. Therefore, it is not clear from the data provided whether the alleged unexpected results are achieved when the soft magnetic metal particle has any average particle size, or if only certain values of average particle size are suitable for achieving the desired balance of magnetic permeability and withstand voltage.

With respect to the criticality of the claimed range, the Applicant argues on page 6 of the remarks and page 5 of the Declaration that the magnetic permeability becomes saturated when the thickness of the coating part is smaller than 1 nm, while the withstand voltage becomes saturated when the thickness of the coating part is larger than 200 nm.
Although such behavior does appear to be demonstrated around 1 nm and 200 nm, it is noted that the claimed range is limited to 5 nm or more and 200 nm or less. Therefore, the lower endpoint of the claimed range, 5 nm, does not appear to have criticality with respect to the magnetic permeability and withstand voltage properties. Also, as noted above, the trend of magnetic permeability reaching saturation at 1 nm and withstand voltage reaching saturation at 200 nm has only been demonstrated for one specific coating part material: P2O5-ZnO-R2O-Al2O3. Additional data must be provided to demonstrate the criticality of the claimed range for a sufficient number of materials encompassed by the claim in order to provide a persuasive showing of unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sato et al. (US 2019/0103207) teaches an insulator-coated soft magnetic powder comprising particles (1) formed of a core (2) coated with an insulating layer (3) (Abstract). Sato et al. teaches that the average film thickness of the insulating layer is preferably about 0.1 to 20% with respect to the average particle diameter so as to provide a sufficient balance between insulating properties and magnetic permeability, wherein the average thickness in all of the Examples falls within the range of 5 to 100 nm ([0097], Table 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785